TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00261-CV


Ricky Fa Aggon Mafnas, Jr., Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 224,045-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Ricky Fa Aggon Mafnas, Jr., brought this accelerated appeal from the 
district court's final decree terminating his parental rights to his children, R.M. and L.M.  Mafnas's
court-appointed counsel has filed a motion to withdraw and an Anders brief, concluding that
Mafnas's appeal is frivolous and without merit.  Counsel's brief meets the requirements of Anders
by presenting a professional evaluation of the record and demonstrating that there are no arguable
grounds for appeal.  See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas
Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin 2005,
pet. denied) (applying Anders procedure in parental-rights termination appeal).
		Mafnas was provided with copies of his counsel's brief and motion to withdraw and
advised of his right to examine the record and to file a pro se brief.  More than thirty days have
passed, and Mafnas has not filed a pro se brief or communicated with this Court in any way. 
Because our review of the record reveals nothing that would arguably support an appeal,
we agree that the appeal is frivolous and without merit.  See Anders, 386 U.S. at 741-44; Taylor,
160 S.W.3d at 646-47.  Accordingly, we affirm the district court's decree terminating Mafnas's
parental rights and grant his counsel's motion to withdraw.

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Affirmed 

Filed:   October 9, 2009